Citation Nr: 0717249	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  94-47 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.  

2.  Entitlement to an increased rating for arteriosclerotic 
heart disease with a history of chest pain, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for residuals of 
restrictive lung disease, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a compensable rating for tension 
headaches.  

5.  Entitlement to a compensable rating for hemmorhoids.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee.

7.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee.  

8.  Entitlement to a compensable rating for herpes.  

9.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1992 and July and November 2002 
rating decisions.  This case was remanded by the Board in 
October 1996, September 1997, and August 2004.  

In July 1997 the veteran testified before an acting Veterans 
Law Judge (VLJ) at a hearing in Washington, D.C.  In 
September 2003 the veteran appeared at the RO and testified 
at a videoconference hearing that was conducted by a VLJ 
sitting in Washington, D.C.  Transcripts of both hearings are 
of record.  

The August 2004 Board decision found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for residuals of metal 
fume fever.  In a statement received in October 2004 the 
veteran stated that he would like his metal fume fever case 
to continue.  This request to reopen a claim of entitlement 
to service connection for metal fume fever has not been 
adjudicated and is referred to the RO for appropriate action.  

A November 2005 rating decision granted service connection 
for a low back disability, evaluated as 20 percent disabling.  
The veteran disagreed with the initial evaluation assigned 
for this disability.  He was issued a statement of the case 
regarding a claim of entitlement to an initial evaluation in 
excess of 20 percent for a low back disability in March 2007.  
He has not yet submitted a substantive appeal regarding this 
issue.  Accordingly, this issue is not in appellate status.  

The November 2005 rating decision also increased the 
evaluations of the veteran's patellofemoral syndrome of the 
right and left knees to 10 percent each, effective July 29, 
1997.  Despite the grant of these increased evaluations, the 
veteran has not been awarded the highest possible evaluation.  
As a result, he is presumed to be seeking the maximum 
possible evaluations and these claims remain in appellate 
status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veterans Law Judge who conducted the September 2003 
hearing is no longer employed at the Board.  In September 
2006 the Board issued a letter to the veteran that informed 
him of this circumstance and that asked him to inform the 
Board as to whether or not he wanted to attend a new hearing.  
See 38 U.S.C.A. § 7107(c) (West 2002).  The veteran replied 
in October 2006 that he wanted to attend a videoconference 
hearing before a Veterans Law Judge at the RO.  The veteran 
has not yet been afforded this hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge in accordance with 38 C.F.R. 
§§ 19.75, 20.704 (2005).  After the 
veteran has been afforded the opportunity 
for this hearing, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



